Name: Commission Implementing Regulation (EU) NoÃ 1021/2011 of 14Ã October 2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of other stocks in the previous year
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 15.10.2011 EN Official Journal of the European Union L 270/16 COMMISSION IMPLEMENTING REGULATION (EU) No 1021/2011 of 14 October 2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of other stocks in the previous year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (5) thereof, After consulting the Member States concerned in accordance with Article 105(5) of Regulation (EC) No 1224/2009, Whereas: (1) Fishing quotas for the year 2010 have been established by:  Council Regulation (EC) No 1359/2008 of 28 November 2008 fixing for 2009 and 2010 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (2),  Council Regulation (EC) No 1226/2009 of 20 November 2009 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2010 (3),  Council Regulation (EC) No 1287/2009 of 27 November 2009 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks applicable in the Black Sea for 2010 (4), and  Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required and amending Regulations (EC) No 1359/2008, (EC) No 754/2009, (EC) No 1226/2009 and (EC) No 1287/2009 (5). (2) Fishing quotas for the year 2011 have been established by:  Council Regulation (EU) No 1124/2010 of 29 November 2010 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (6),  Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (7),  Council Regulation (EU) No 1256/2010 of 17 December 2010 fixing the fishing opportunities for certain fish stocks applicable in the Black Sea for 2011 (8), and  Council Regulation (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters (9). (3) According to paragraphs 1, 2 and 3 of Article 105 of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, it shall operate deductions from future fishing quotas of that Member State by applying certain multiplying factors as set out therein. (4) Paragraph 5 of Article 105 of Regulation (EC) No 1224/2009 provides that, if a deduction cannot be operated pursuant to paragraphs 1 and 2 of that Article on the quota of the stock that was overfished because that quota is not sufficiently available to the Member State concerned, the Commission, after consultation of the Member State concerned, may deduct in the following year or years quotas for other stocks or groups of stocks available to that Member State in the same geographical area, or with the same commercial value. (5) Certain Member States have no quota available in 2011 for some stocks which they overfished in 2010. In such cases, it is appropriate to operate such deductions on quotas available to those Member States for other stocks in the same geographical area, taking into account the need to avoid discards in mixed fisheries. (6) Concerned Member States have been consulted with regard to proposed deductions and suggested certain changes which should be taken into account by the Commission to the extent justified. (7) Deductions provided for by this Regulation should apply without prejudice to deductions applicable to 2011 quotas pursuant to:  Commission Regulation (EC) No 147/2007 of 15 February 2007 adapting certain fish quotas from 2007 to 2012 pursuant to Article 23(4) of Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (10),  Commission Implementing Regulation (EU) No 1016/2011 of 23 September 2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of those stocks in the previous year (11), HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed in Regulations (EU) No 1124/2010, (EU) No 1225/2010, (EU) No 1256/2010, and (EU) No 57/2011 for the year 2011 are reduced as shown in the Annex. Article 2 Article 1 shall apply without prejudice to reductions provided for in Regulations (EC) No 147/2007 and Implementing Regulation (EU) No 1016/2011. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 352, 31.12.2008, p. 1. (3) OJ L 330, 16.12.2009, p. 1. (4) OJ L 347, 24.12.2009, p. 1. (5) OJ L 21, 26.1.2010, p. 1. (6) OJ L 318, 4.12.2010, p. 1. (7) OJ L 336, 21.12.2010, p. 1. (8) OJ L 343, 29.12.2010, p. 2. (9) OJ L 24, 27.1.2011, p. 1. (10) OJ L 46, 16.2.2007, p. 10. (11) See page 1 of this Official Journal. ANNEX MS Species code Area code Species name Area name Initial quota 2010 Permitted landings 2010 (Total adapted quantity) (5) Total catches 2010 Overfishing related to permitted landing (%) Overfishing related to permitted landing (quantity in t) Multiplying factor 105(2) Multiplying factor 105(3) Deductions 2011 Initial quota 2011 Revised quantity 2011 (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) DNK DGS 03A-C. Spurdog/dogfish EU waters of IIIa 0,00 (2) 0,00 3,60 n/a 3,60 1 1 3,60 0,00 (1) DNK COD 03AN. Cod Skagerrak 3,60 3 068,00 (3) 3 064,40 FRA DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0,00 (2) 84,00 158,30 88,45 74,30 1 1 74,30 0,00 (1) FRA LIN 6X14. Ling EU and international waters of VI, VII, VIII, IX, X, XII and XIV 74,30 2 293,00 (3) 2 218,70 FRA DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0,00 (2) 5,00 10,70 114,00 5,70 1 1 5,70 0,00 (1) FRA ANF 2AC4-C Anglerfish EU waters of IIa and IV 5,70 70,00 (3) 64,30 FRA DWS 56789- Deep-sea sharks EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII and IX 0,00 (2) 98,00 131,30 33,98 33,30 1 1 33,30 10,17 (4) (1) FRA RNG 5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 33,30 2 409,00 (4) 2 375,70 GBR FLX 05B-F Flatfish Faroese waters of Vb 204,00 (2) 217,00 252,20 16,22 35,20 1 1 35,20 0,00 (1) GBR PLE 561214 Plaice VI; EU and international waters of Vb; international waters of XII and XIV 35,20 408,00 (3) 372,80 (1) Deductions to be made on the following stock (2) Quantity as fixed by Regulation (EU) No 53/2010. (3) Quantity as fixed by Regulation (EU) No 57/2011. (4) Quantity as fixed by Regulation (EU) No 1225/2010. (5) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002 (OJ L 358, 31.12.2002, p. 59), quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009.